HonorableB. V. Rayford
 Co-ntyAuditor
 Rusk CourQ
 Senderson,Texas

Dear Sir:                           opinionx&Y.e=mx
                                    Be: (1) Whether school districtmay
                                        issuewarraats payableover a
                                        term of severalyears.
                                        (2) Vihethertaxes for fiscalyear
                                         leginningSeptembsr1,194l,but
                                         collectedin August, 194l, are
                                         for scholasticyear 1940-1941.

         Ws have receivedyour letter of recentdate which we ~quoteia _oart
 as follows:

               "I desire an opirionfrom you as to imo quea-
          tions pertainingto the public schools,with chic!
          we are confrontedin t'~iS county. A large perceht-
          age of the scholasticsof Rusk Countyars transy::-
          ed to schoolsby buses which are owed & the so!ools.
          Several of the school dfstriots,lackingthe funi3 to
          pay for buses in cash, have boughtthem on credit,
          paying part of the ~chase price in cash and execut-
          ing warrants of the school district,payable over a
          tens of severalyears, for the balance. The first
          questionto rbich I desire an answeris this; Do
          such notes or contractsfor schoolbuses cons%tute
          .validobligations,enforceableagainstthe school
          districtsinourringsubh obligations?"
HonorableR. V. Ileyford,
                       Rage 2 (O-4001)


             I . . . Thin limitationupon the power of the
        trustseain Wing the ccntmct ndth teachen net-
        sr~arily1bit.a the payment of tha debts that might         '
        be contractedto the amount of the hurd nhich belong-
        ed to the diatrJ.ct
                          for that year, and rrsgdebt aoa-
        tractedgreaterthan that wculdb a Violationof the
        lar, md constituteac 018&e againatthe diatrict.e

        The twae principlehaa been extendedmd appliednot cnly to
tee&em1  contractabut alaa to other obligrticna,such asthe puraluas
of equipnent,and penaanentimprocments to the sohcclprcperty.

         Ycu oited in ycur letter the case of TsmplauwiCcrnncnSohcol
Districtv. Bcyd B. Read Canparry, 101 S.H. (2d) 352. In this care two
rarrentrwere issued in payment of septictoilets. These wem renewal
nfMts,    and were dated February 22, 1933,due February22, 19'54,and
April 1, 1934. Them was no showingthat the districthad any available
funds on hand for the year for nhioh the purahaaewas made, and the
court in holdingthat reccreryoculd not be bd CQ raid warrants had the
folloringtc anyc

            .%d.le the languageused 5x1said statuterefera
        apcifically b a deficiencycreatedinthe employment
        of teachers,it hea been held th8t it applis~with
        equal foros tc debts ircurredin the purchaseof equip-
        ment. Inthi8 oonwotion, the Wu-t of CivilAppeals
        in StephensonV. l&&on SeatingCo., 26 Tex. Cit. App.
        16, 62 S.H. 128, 129, in referringto the holdingof
        the Supreme Court in %rlier V. Peacock,supre,said:

             "1 It ir held that a~warrantfor a teaoher'rsal-
        ary in.exoesrof the sun apportionedto the dirtrict
        for the yeer'camot be made a chargeupon the fund of
        4 mbaequeiit psar. Article 3959 (new Article 2749) was
        ocnatruedas @ limitationupon the power of the trustees
        to contract ap debt which would cause a deficiencyin
        the ~ohocl fund   of the dirtPi&.   Uhile the artiole q-
        plies alcne to oontractsfor teachers'klaries, w
        think the constructionplaoed upon it~by the supreme
        court applieswith equal force 5, the artioleaoontml-
        ling the purchse of sohocl.furriture.l
                          -',
                            ..      3
             "The Supreme Court refuseda writ of error in that
        case. This seems to be the logicalsonstrudion to be
        placedon the statute; for its purpose,at least in part,
        is to avoid a dissipationin advanceofthe funds to be
        appropriatedfor the suppo&-t  of t:-.e
                                            sc?~olduring subse-
        quent years ezd thus render more cerzainthe maintenance
        of a pxzblicfree sc:loolin each ,+strictfor at least
Hon. R. V. Reyford,Page 3 (O-4001)



        six months in each year, es called for is article7,
        3 3, of the Constitution;and, if in keepingwith
        that purpose6 defioienay  debt oannot be creetedin
        the employmentof e teacher,the one ixIispenaab.le
        essential of a school,it reasoneblyfollowsthet
        such e deficiencycannot lawfullybe createdin the
        puroheao of equipsent. See in this oonnedion 37
        Tax. Jur. 972; ??ermn V. Sager IndependentSchool
        Dirt., 116 Tex. 163, 266 S.W. 159.'

         The s-e doctrinehas been applied to independentEcho01 dis-
triutr. First  Bet. Bank of Athena V. Murchison IndependentSchool Dist.,
114 S.W. (2d) 382; 'Busteesof Crosby IndependentSchoolDist. V. Uest
DisinfectingCo., 121 S.iV.(2d) 661. In the l4urchison  cese, the suit
ma* upon warrantsmaturingone, tm     and three -yearsafter date, bearing
six per cent interest,payableout of the localmairrtenance   fund for
furnitureor noney advancedto purchasefuraitum. The followingas
stated bythe court:

             sEor ware there, for partiaularyears over and
         above the msountanecessary to conductthe schoolany
         availablefinds out of which these debts couldbs paid."

        'Ws quota from the opinion of the hunission of Appealsin the
case of HarlingenIndependentSchool Dist. V. C. R. Page deBra., 48 S.U.
(2d) 983:

              Vrcm the ebow it is evidentthat the powers of
         the school board to *spend the funds of ths district
         ere et all times li,itedto en availablePond,and to
         ;,heparticularthing prescribedby the statute. The
         board never has any authorityto expend funds that ere
         not loaileble.'

        Rs see no reasonto differentiatethe announceddoctrinees to
the Durchaseof school buses,end m, think that the languageemployedin
the oited cases is amply broad to co'rersuch purcheses. It follma,
therefore,that the larrantagiven in payment of the buses are invalid.

         We quote hrther from your letter:

              "The fiscalyear for.schools r-8 from the first
         of Septemberof me year to the first of the same
         month of the next"y6s.r.Several cf the largerschool
         districtsin Rusk County are in ths oil field. In or-
         der to get the tm~ ?er cent. discous: cffexd by the
         taxing authoritiesfor payment:ofadvalor taxss for
         the year 1941, many taxlxysrshave paii +eir taxes in
         full in &+tlst,my infomstLon being i?.stapprodimately
                                                           _,- .

                                                                .




Hon. B.V. Rayford,Page 4 (o-4001)



                  ninety perxmt, of the 1941 taxes ware psid in
                  that month. The secondquestion I suhuit to you
                  is this:   Ib such taxes which are oolleatedin
                  August,  1941, becme a part of the sohool funds
                  for the scholastioyear 1940-1941,making the
                  same availablefor the payment of school obliga-
                  tions incurredduring that year, or do such taxes
                  constitutea fund forthe operatim of the schoola
                  for the scholastioyear 1941-19421

                    'If your ansnerto the last questionis&at
               auohtaxes xay be appliedto paymentof obligations
             - inaurredfor the year 1940-1941,then please answer
               this further question: Could such taxes so oollrct-
               ed in August, 1941, be lawfullyappliedto the pey-
               ment of a warrant issuedduring 1940 for part of the
               purchaseprice of a.hts purchasedat the tjme which
               such warrant uas issued?"

          He assume that the allow&se of a discountnas made under
the pr&isioa of Wicle 7255b,Verncsa's       AuaotatedCivil Statutes,
rhi&  authorizes     a discounton ad valoremtaxss under the terms sst
out in the statilte.

          Regardlessof the fad that the taxes nere collectedbefore
 kpmaber 1, 1941, which markedthe ~beginirgof the aer fiscal year
.X341-1942, they mere assessedfor that fiscal year, and, therefore,
 Lwastitutea fmd for the operationof the schoolsduriag that year,
 It  follons,invie* af our sasmr to your first questior?,that such
 ;u moneys zay not js used for the paymentof obligationsincurred
 during the fiscal gear 1940-1941.

        Cur answer to your secondquestionrendersunnecessarysn
anmer to your third question.

                                                     Verptrulyyours

                                                 ATTOEEY        GEERR   OP lZX4.3

                                                W”         -.
                                                     s/   Glenn R. Lewis
                                                          Glenn R. bris
                                                              Assietmt
APPRO7EDOCT 2, 1941                             BY
                                                     s/George l?.Sparks
s/  Gromr  Sellers                                      Georgs K. Sparks
FIRST ASSISTANi”
ATTORSY           GE:XXL.